Name: 2005/111/EC: Council Decision of 31 January 2005 appointing one Hungarian member and three Hungarian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  EU institutions and European civil service
 Date Published: 2005-02-09; 2006-06-13

 9.2.2005 EN Official Journal of the European Union L 36/4 COUNCIL DECISION of 31 January 2005 appointing one Hungarian member and three Hungarian alternate members of the Committee of the Regions (2005/111/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Hungarian Government, Whereas: (1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions (1). (2) One seat as a member of the Committee of the Regions has become vacant following the resignation of Mr GÃ ¡bor DEMSZKY, notified to the Council on 10 August 2004, and two seats as an alternate member of the Committee of the Regions have become vacant following the resignation of Ms KlÃ ¡ra KOVÃ CSNÃ , notified to the Council on 7 July 2004, and the resignation of Mr JÃ ¡nos LÃ ZÃ R, notified to the Council on 21 September 2004, and one seat as an alternate member has become vacant following the nomination of Mr GÃ ¡bor BIHARY as a member, HAS DECIDED AS FOLLOWS: Sole Article The following are hereby appointed to the Committee of the Regions (a) as members: Mr GÃ ¡bor BIHARY Member of the General Assembly of the Capital, President of the European Integration and Foreign Affairs Committee of the General Assembly of the Capital in place of Mr GÃ ¡bor DEMSZKY (b) as alternate members: Mr BÃ ©la CSÃ CSEI Mayor of District VIII of Budapest in place of Mr GÃ ¡bor BIHARY Mr NÃ ¡ndor LITTER Mayor of Nagykanizsa in place of Mr JÃ ¡nos LÃ ZÃ R Mr ZoltÃ ¡n NAGY Member of local government, City Government of KomÃ ¡rom in place of Ms KlÃ ¡ra KOVÃ CSNÃ  HORVÃ TH for the remainder of their term of office, which runs until 25 January 2006. Done at Brussels, 31 January 2005. For the Council The President J. ASSELBORN (1) OJ L 24, 26.1.2002, p. 38.